Title: To Thomas Jefferson from Robert Montgomery, 24 July 1787
From: Montgomery, Robert
To: Jefferson, Thomas


Alicante, 24 July 1787. Thanks TJ for his letter of 6 July; hopes that under the protection of TJ and John Jay the consulate of Alicante will not slip from him to another; has spent eleven years in “Close application to know the Language and Laws of this Country, the Commerce it is Capable of and disposition of the People”; asks TJ to write to Congress on his behalf; seeks no emolument at present. He happened to be in Madrid when the last letters arrived from Algiers or he would have  immediately contradicted the former report of the death of the Dey of Algiers, “which arose from an Indisposition from which he has since recoverd; he is very old and a Change there can be of no disadvantage to our Political Intrests”; knows people of high rank there who will be useful when circumstances permit. “The Plague continues to Rage and has Already Spread so far Westward as Mascara.”
